Citation Nr: 1646864	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was certified to the Board by the RO in St. Petersburg, Florida.

In August 2015, the Board remanded the appeal so that a hearing could be scheduled.  In November 2015, the Veteran provided testimony at a videoconference hearing before the undersigned.  

In March and June 2016, the Board remanded the appeal for further development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2016 remand, the Board directed VA to schedule the Veteran for a VA examination.  The Veteran initially refused, but in April 2016 indicated that he would be willing to attend.  In May 2016, the Veteran informed VA that he was going out of town to spread his daughter's ashes and would be unavailable for an examination between July 17 and September 15, 2016.  In June 2016, the Board again remanded the case so that the examination could be scheduled.  

Information in the claims folder shows that a new examination request was initiated on June 29, 2016, but was canceled on July 25, 2016 because the Veteran failed to RSVP.  (The Board notes again that the Veteran previously advised VA of his unavailability between July 17 and September 15, 2016.  Why this fact was not considered in scheduling the examination is not explained in the claims file.)  

Following the August 2016 supplemental statement of the case, the representative called VA to say that the Veteran missed the examination because of the death of his daughter and was asking to reschedule prior to September 22, 2016 because he was scheduled for an operation.

On review, it appears that VA either scheduled or attempted to schedule the Veteran for an examination during the period that he previously reported he would be unavailable (July 17 to September 15, 2016).  The June 2016 remand specifically directed that the scheduled date for the examination must take into account the appellant's reported periods of availability.  It does not appear this was accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran has provided good cause for not being able to attend an examination during that time frame.  See 38 C.F.R. § 3.655 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and confirm his availability for a VA examination.  This information must be documented in the claims folder.  

2.  Thereafter, schedule the Veteran for a VA examination by a pulmonologist.  The VBMS folder, Virtual VA folder, and a copy of this remand must be available for review.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The pulmonologist must elicit a full history of this claimed disorder from the Veteran.

The examining physician is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For purposes of this remand, it is presumed the Veteran had in-service asbestos exposure while serving in his military occupational specialty duties as a heavy vehicle operator.  He is also shown to have a smoking history, as noted in the April 1986 private treatment record from Holyoke Hospital and March 2005 private treatment records from Florida Medical Clinic.

Following the examination, a review of all pertinent medical records, and careful consideration of the appellant's lay statements, the pulmonologist must opine whether it is at least as likely as not that the Veteran's lung cancer, first diagnosed in April 1986, is related to his active service from June 1948 to May 1952, including in-service asbestos exposure.  The examiner must further address whether it is MORE LIKELY than not that any current lung disorder, including postoperative residuals of lung cancer, is related to the Veteran's smoking history.  A complete and fully reasoned rationale must be provided for any opinion offered.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




